DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2022 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 12, 14-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 17 and 18 of U.S. Patent No. 11,189,118 to MARCINKOWSKI in view of FISHER (US Pub. 2019/0371096). 
Regarding claims 1, 14 and 18,
MARCINKOWSKI teaches a system for controlling and securing smart devices within a unit of a multi-family residential or commercial property, the system comprising: a property management platform for a multi-family residential or commercial property, the property management platform comprising: one or more processors; a memory communicatively coupled to the one or more processors; and an interface configured to communicatively couple the one or more processors to a smart thermostat hub via a wide area network (WAN) communication link, the smart thermostat hub configured to be communicatively coupled to a plurality of smart devices via a non-WAN communication link, where the one or more processors are configured to: receive a status request, the status request corresponding to a smart door lock included in the plurality of smart devices; transmit control information via the WAN communication link to the smart thermostat hub, the control information including a request for a status check and configured to cause the smart thermostat hub to transmit a command to the smart door lock via the non-WAN communication link; receive status information from the smart thermostat hub via the WAN communication link, the status information retrieved from the smart door lock by the smart thermostat hub; and transmit the status information (claim 1 recites, “A system for controlling and securing a plurality of smart devices within a unit of a multi-family residential or commercial property, the system comprising: a smart hub comprising: one or more processors; a memory communicatively coupled to the one or more processors; a first communication interface configured to communicatively couple the one or more processors to a Long Range (LoRa) wide area network (LoRaWAN) communication link; and a second communication interface configured to communicatively couple the one or more processors to the plurality of smart devices and to a user device associated with an occupant of the unit via a non-LoRaWAN communication link; where the one or more processors are configured to: receive control information via the LoRaWAN communication link from a property management platform for the multi-family residential or commercial property, the control information including a request for a status check associated with an electronic door lock, identify at least one smart device of the plurality of smart devices based on the control information, the at least one smart device including the electronic door lock, transmit a command derived from the control information to the at least one smart device via the non-LoRaWAN communication link, receive status information from the electronic door lock via the non-LoRaWAN communication link based on transmission of the command, and transmit the status information to the property management platform for the multi-family residential or commercial property via the LoRaWAN communication link”; also see claims 11 and 17).
Marcinkowski fails to expressly teach that the property management platform is configured to “receive a status request from a user device associated with an occupant of the multi-family residential or commercial property, the status request corresponding to a smart door lock included in the plurality of smart devices” and “and transmit the status information to the user device”, as claimed.
FISHER (U.S. Pub. 2019/0371096) teaches a user device (fig. 2, element 100) associated with an occupant of a unit of multi-family residential or commercial property, the user device comprising: a memory(122, 123 in fig. 2); [0076] teaches that the user device is configured to transmit to the property management platform (260) via WAN (110), said transmission pertaining to gaining access to or securing a locked space. 
Before the effective filing date of the invention, it would have been obvious to modify the Marcinkowski system per the teachings of Fisher, including a user device which is communicatively coupled to the property management platform, for the purpose of providing a means by which the user device may log into the system if in possession of valid credentials, and transmit/receive notifications and data to/from the property management platform, thereafter (See [0050] of Fisher).

Regarding claims 2 and 15,
Fisher teaches that the one or more processors are further configured to: generate second control information indicating to lock or unlock the smart door lock; and transmit the second control information to the smart thermostat hub via the WAN communication link to cause the smart thermostat hub to transmit a second command to the smart door lock via the non-WAN communication link (at least the “Abstract” teaches that a wireless portable computer, such as a smart phone, communicates with the lock to have the lock controller (IMC) send appropriate messages to the electronic lock to command that lock to unlock.)
Regarding claim 3,
 	Fisher teaches that the second control information indicates to lock the smart door lock; and the second command is configured to transition a state of the smart door lock to a locked state ([0147] teaches that the lock controller (IMC), sends commands to the lock (EL), and typically the first command will be to unlock the EL electronic lock. Later, after the purposes of the visit have been accomplished, the USER can manually send another command from the IMC, said “another command” is interpreted as corresponding to affecting a “locked state”).
Regarding claims 4 and 16,
Fisher teaches that the second control information indicates to unlock the smart door lock; and the second command is configured to transition a state of the smart door lock to an unlocked state ([0147] teaches that the lock controller (IMC), sends commands to the lock (EL), and typically the first command will be to unlock the EL electronic lock)
Regarding claim 5,
 	Fisher teaches that the one or more processors are further configured to receive a request to lock the smart door lock from the user device; and the second control information is generated based on the request ([0147] teaches that the lock controller (IMC), sends commands to the lock (EL), and typically the first command will be to unlock the EL electronic lock. Later, after the purposes of the visit have been accomplished, the USER can manually send another command from the IMC, said “another command” is interpreted as corresponding to affecting a “locked state”; both commands are interpreted as corresponding to “request to lock the smart door lock from the user device” as claimed).
Regarding claim 12,
Fisher teaches that the WAN communication link comprises a low-power, wide area network (LPWAN) communication link or a Long Range (LoRa) wide area network (LoRaWAN) communication link ([0122] teaches that user device will have a long-range radio that can talk to a cellular tower, and eventually communicate with a property management platform 260.)
Claims 6 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,189,118 to MARCINKOWSKI in view of FISHER (US Pub. 2019/0371096) and further in view of  WAGSTAFF (U.S. Publication 2018/0182191).
Regarding claim 6,
Marcinkowski (modified) teaches the system of claim 1 but fails to further teach the limitations recited in claim 6. 
WAGSTAFF teaches that the status information indicates whether a current state of the smart door lock is a locked state or an unlocked state ([0032] teaches that when the lock device 12 is in an unlocked state, the barrier 15 can be opened and when the lock device 12 is in a locked state, the barrier 15 cannot be opened thus corresponding to the existence of state information).
Before the effective filing date of the invention, it would have been obvious to further modify the system of Marcinkowski per the teachings of Wagstaff, receiving control information regarding the state of a lock for later controlling the state of lock device for the purpose of permitting or denying access to a space.
Regarding claim 19,
Wagstaff teaches that the non-WAN communication link comprises at least one of a Wireless Fidelity (Wi-Fi) communication link, a ZigBee communication link, a Bluetooth communication link, and a Bluetooth Low Energy (BLE) communication link (see element 20; [0029] teaches that link 20 may be Bluetooth, BLE, Zigbee, RFID, any of the IEEE 802.11 standards, any of the IEEE 802.15 standards etc.).
Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 17 and 18 of U.S. Patent No. 11,189,118 to MARCINKOWSKI in view of FISHER (US Pub. 2019/0371096) and further in view of  AJAX (U.S. PATENT 11,162,698).
Regarding claim 7,
Marcinkowski, as modified by Fisher, teaches the system of claim 1 but fails to further teach the limitations recited in claim 7. 
AJAX teaches that one or more processors are further configured to: generate third control information that includes one or more thermostat parameters; and transmit the third control information to the smart thermostat hub via the WAN communication link to cause the smart thermostat hub to generate one or more thermostat commands configured to modify one or more operational thermostat settings based on the third control information (in FIG. 6 and in column 14:36-51, Ajax teaches a communications system 600 which can be implemented in a building (e.g. building 10) and is shown to include control device 214, network 602, building management system 610, and user device 612. System 600 connects devices, systems, and servers via network 602 so that at least HVAC controls information can be passed between devices).
Before the effective filing date of the invention, it would have been obvious to further modify the system of Marcinkowski per the teachings of Ajax so as to include means for controlling a thermostat setting, therein permitting a user to control the temperature of a building or space, through means by which a user may adjust the setpoint via the thermostat's user interface.
Regarding claim 8,
Ajax teaches the one or more operational settings control a temperature setting, a thermostat operating mode, or both; and the thermostat operating mode is configurable to change between a heating mode, a cooling mode, and an off mode (column 1:23-25 teaches that it is well known in the art that a thermostat may be designed to control a heating or cooling system or an air conditioner.)
Claims 9-11, 13, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 17 and 18 of U.S. Patent No. 11,189,118 to MARCINKOWSKI in view of FISHER (US Pub. 2019/0371096) and further in view of  HAMMONS (US Pub. 2018/0234489).
Regarding claims 9, 10 and 17,
	Marcinkowski teaches the system of claim 1, but fails to expressly teach the further limitations of claims 9 and 10.
HAMMONS teaches that the one or more processors are further configured to: generate fourth control information that identifies a smart light fixture of the plurality of smart devices and includes information indicating an instruction to turn off the smart light fixture or turn on the smart light fixture; and transmit the fourth control information to the smart thermostat hub via the WAN communication link to cause the smart thermostat hub to transmit one or more light fixture commands to the smart light fixture via the non-WAN communication link, the one or more light fixture commands configured to turn off the smart light fixture or turn on the smart light fixture ([0031] teaches lighting devices; [0020] teaches that the IoT system includes control and automation of lighting, said automation is interpreted as comprising at least turning off a smart light).
Before the effective filing date of the invention, it would have been obvious to further modify the system of Marcinkowski per the teachings of Hammons, integrating means for controlling a light fixture as claimed, since Hammons recognizes a need in the art for providing home automation (also known as “smart” or “intelligent” homes) which can include control and automation of lighting, heating, ventilation, air conditioning (HVAC) systems, and even appliances such as washer/dryers, robotic vacuums, air purifiers, ovens or refrigerators/freezers that use wired or wireless networking for remote monitoring and control.
Regarding claim 11,
Hammons teaches that the smart door lock comprises an offline door lock([0093] teaches that the system may include devices believed to be offline).
Regarding claim 13,
Hammons teaches that the LPWAN communication link comprises at least one of a narrowband—Internet of Things (NB-IoT) communication link, a Sigfox-based communication link, and a Weightless communication link([0126] teaches that the IoT gateway operates in a manner to avoid high utilization rates (which can result in high temperature, reduced response times, and other undesirable effects) of the computational capabilities of the IoT gateway, by performing analysis only when the IoT gateway is in a lower power state).
Regarding claim 20,
Hammons teaches that the WAN communication link comprises a low-power, wide area network (LPWAN) communication link or a Long Range (LoRa) wide area network (LoRaWAN) communication link ([0126] teaches that the IoT gateway operates in a manner to avoid high utilization rates (which can result in high temperature, reduced response times, and other undesirable effects) of the computational capabilities of the IoT gateway, by performing analysis only when the IoT gateway is in a lower power state).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689